Exhibit 10.1

 

RESEARCH AGREEMENT AMENDMENT

 

THIS RESEARCH AGREEMENT AMENDMENT (the “Amendment”), made and entered into as of
this 23th day of August, 2010, is by and between AGA MEDICAL CORPORATION, a
Minnesota corporation (the “Company”), and DR. KURT AMPLATZ (“Researcher”).

 

RECITALS

 

A.                                   Researcher is the founder of the Company
and was the inventor of the significant technology which constitutes the core of
the Company’s business;

 

B.                                     The Company and Researcher are parties to
that certain Research Agreement, dated December 23, 2005 (the “Research
Agreement”); and

 

C.                                     The Company and Researcher desire to
renew and continue the Research Agreement for an additional five (5) years
beyond the term of that Research Agreement.

 

NOW, THEREFORE, in furtherance of the above Recitals and the mutual benefits to
be gained by the parties by entering into this Amendment, the parties agree to
the following terms and conditions:

 

1.                                       Term and Termination. Paragraph 10 of
the Research Agreement is hereby deleted and replaced in its entirety by the
following:

 

10). Term and Termination. This Agreement shall commence on the date hereof and
shall terminate ten (10) years after the date hereof, unless previously
terminated: (a) upon ninety (90) days written notice by the Company to
Researcher; or (b) immediately upon a material breach of this Agreement by any
Party hereto which is not cured within ten (10) days written notice to the
breaching Party.

 

2.                                       Other Terms. The remaining terms of the
Research Agreement shall remain in full force and effect as if fully set forth
herein.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

COMPANY:

 

RESEARCHER:

AGA MEDICAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John Barr

 

/s/ Kurt Amplatz

 

John Barr

 

Dr. Kurt Amplatz

Its:

President

 

 

 

--------------------------------------------------------------------------------